internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-117297-01 date date legend taxpayer property q r s t u sb_se official dear plr-117297-01 this letter responds to a letter dated q requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file an application_for certification of historic status with the department of interior facts according to the information submitted taxpayer the owner of property rehabilitated property and placed it in service in r taxpayer intended to claim historic_rehabilitation_credit attributable to the rehabilitation however taxpayer did not file an application_for certification of historic status with the department of interior before property was placed_in_service as required by sec_1_48-12 of the income_tax regulations taxpayer was unaware of this requirement until s and did not file part of the application until u taxpayer’s application_for certification of historic status and request for relief under sec_301_9100-3 were filed before the due_date for filing taxpayer’s t federal tax_return on which the credit must be claimed law and analysis sec_47 of the internal_revenue_code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure means any building listed in the national register of historic places or located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district sec_1_48-12 of the income_tax regulations provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the department of the interior that such a building is a certified_historic_structure within the meaning of the historic_rehabilitation_credit provisions and the department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax plr-117297-01 sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer’s application_for certification of historic status will be considered timely filed for purposes of sec_1_48-12 a copy of this letter should be attached to taxpayer’s t tax_return a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the sb_se official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purpose
